DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-7, 14, 16) in the reply filed on 8/7/2022 is acknowledged.  Claims 8-13, 15 are WITHDRAWN.

Drawings
The drawings are objected to because of the presence of erasure marks and some lines are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims are directed to a tray but recites structure of a display device in conjunction with the tray and thus renders the scope of the claims unclear because the display device is not explicitly claimed.  For example, it is unclear how a circuit board can be disposed on the support portions of the tray if the circuit board is not claimed and the set of claims are directed to only the tray and not the combination of the tray and display device.  For purposes of examination, the claims will be given their broadest reasonable interpretation and be treated towards the subcombination of the tray capable of functioning with a display device.  However, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,294, 931 to Levin et al. (Levin).
Regarding claim 1, Levin discloses a tray (40, Fig 8) for a display device (intended use) comprising a first support portion (42) capable of having a display device disposed therein, a second support portion (48) spaced apart from the first support portion and which a part of the display device can be disposed.  In particular, since prior art teaches the structure of the tray and support portions as recited, then it would be capable of receiving a display device having the structure as recited.

Claim(s) 1, 3-4, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2005/0145533 to Seligson.
Regarding claim 1, Seligson discloses a tray (14, Fig 3) for a display device (intended use) comprising a first support portion (16) capable of having a display device disposed therein, a second support portion (52) spaced apart from the first support portion and which a part of the display device can be disposed.  In particular, since prior art teaches the structure of the tray and support portions as recited, then it would be capable of receiving a display device having the structure as recited.
Regarding claim 3, Seligson further discloses inclined portion (A, Fig 2 below) extending from upper surface (B, Fig 2 below) of first support portion (16) to upper surface (C, Fig 2 below) of second support portion (52) and inclined at a predetermined angle with respect to upper surface of first support portion (Fig 2).


    PNG
    media_image1.png
    398
    591
    media_image1.png
    Greyscale

Regarding claim 4, Seligson further discloses first support portion (B), inclined portion (A), second support portion (C) continuously arranged and integrally formed.
Regarding claim 14, Seligson further discloses upper surface of the first support portion (12B being disposed at a lower level than upper surface of second support portion (C) (Fig 2 above).


Claim(s) 1-3, 5-7, 14, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2020/0130915 to Nakazono et al. (Nakazono).
Regarding claim 1, Nakazono discloses a tray (1) for a display device (intended use) comprising a first support portion (12) capable of having a display device disposed therein, a second support portion (13) spaced apart from the first support portion and which a part of the display device can be disposed.  In particular, since prior art teaches the structure of the tray and support portions as recited, then it would be capable of receiving a display device having the structure as recited.
Regarding claim 2, as best understood, Nakazono further discloses upper surface of the first and second support portion capable of contacting parts of a display device as recited.
Regarding claim 3, Nakazono further discloses inclined portion (13r) extending from upper surface of first support portion (12) to upper surface of second support portion (13) and inclined at a predetermined angle with respect to upper surface of first support portion (¶0079).
Regarding claim 5, Nakazono further discloses inclined portion (13r) capable of being spaced apart from a flexible circuit board (P) as recited (Fig 12) since it has the structure as recited.
Regarding claim 6, Nakazono further discloses inclined portion (13r) capable of being spaced apart from a display device (P) as recited (Fig 12) since it has the structure as recited.
Regarding claim 7, Nakazono further discloses inclination angle capable of being determined so that inclined portion is spaced apart from a display device.  Note that product by process limitations are given little patentable weight.
Regarding claim 14, Nakazono further discloses upper surface of the first support portion (12) being disposed at a lower level than upper surface of second support portion (13) (Fig 11).
Regarding claim 16, Nakazono further discloses area of second support portion capable of being determined according to area of a protruding portion of the circuit board since it has the structure as recited.  Note that product by process limitations are given little patentable weight.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735